Citation Nr: 1011063	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to PTSD.

3.  Entitlement to service connection for essential 
hypertension, to include as secondary to PTSD.  

4.  Entitlement to service connection for a left leg 
disorder.

5.  Entitlement to service connection for a left arm 
disorder.

6.  Entitlement to service connection for bronchial asthma.

7.  Entitlement to service connection for tension-type 
headaches.

8.  Entitlement to service connection for menorrhagia.


9.  Entitlement to service connection for cerebrovascular 
accident (CVA) residuals, to include as secondary to 
essential hypertension.

10.  Entitlement to a temporary total rating, under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization for 
treatment of PTSD.  

11.  Entitlement to an initial compensable rating for 
service-connected right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active duty from March 1985 to February 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal.


The Veteran provided testimony conducted by a RO local 
hearing officer in July 2008.  She also testified before the 
undersigned Acting Veterans Law Judge at a video conference 
hearing conducted in October 2009.  Transcripts of both 
hearings have been associated with the record.  

The Veteran withdrew claims for service connection for sexual 
dysfunction and an increased rating claim concerning her 
service-connected tinnitus in the course of the July 2008 
local hearing.  Also, as part of her January 2008 substantive 
appeal (see VA Form 9), the Veteran appeared to note her 
desire to withdraw, in pertinent part, claims for entitlement 
to service connection for a left leg disorder and for a left 
arm disorder.  These issues, however, were noted to be on 
appeal in the course of her October 2009 hearing before the 
undersigned.  Therefore, the Board will consider them in the 
adjudication of this case.  

In pertinent part, the January 2007 rating decision granted 
service connection for right ear hearing loss.  A zero 
percent (noncompensable) disability evaluation was assigned 
for the right ear hearing loss, effective from June 12, 2006.  
As the Veteran perfected an appeal to the initial rating 
assigned following the grant of service connection for right 
ear hearing loss, the Board has characterized this issue in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.

The issues here being remanded - all except the increased 
rating claim for right ear hearing loss - are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

From June 12, 2006, the service-connected disability 
manifested by right ear hearing loss is not shown to be 
manifested by greater than level VII hearing loss.  


CONCLUSION OF LAW

Since June 12, 2006, a compensable evaluation has not been 
warranted for the service-connected right ear hearing loss.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Concerning the increased rating claim for an initial 
compensable rating for service-connected right ear hearing 
loss, the Board begins by noting that as service connection, 
an initial rating, and an effective date have been assigned, 
the notice requirements of 38 U.S.C.A. § 5103(a), have been 
met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Finally, the duty to assist the appellant also has been 
satisfied in this case.  Available service treatment and 
personnel records, and VA and private outpatient treatment 
records/examination reports are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.  The appellant has not informed VA of any 
existing VA or private medical records which may be helpful 
in the adjudication of her claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained.  

The Veteran was provided VA examinations.  When VA provides a 
claimant an examination as part of the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  The Board finds the VA examinations in 
this case were adequate.  With respect to the August 2008 
audiological evaluation - to which the Veteran has claimed 
was insufficient (see page three of October 2009 hearing 
transcript (transcript)), the examiner, before supplying her 
medical opinion took the Veteran's history, examined the 
claims folder (which, importantly includes the Veteran's 
service treatment records), and examined the Veteran.  As for 
rating the service-connected right ear hearing loss, the 2008 
VA examination, in particular, described the possible 
functional effects caused by the Veteran's hearing 
disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 
(2007) (holding that even if an audiologist's description of 
the functional effects of a hearing disability is somehow 
defective, the appellant bears the burden of demonstrating 
any prejudice caused by such a deficiency in the 
examination).  The Board notes that the purpose of 
considering the functional effects of the Veteran's hearing 
loss is to enable the Board to determine whether referral for 
an extraschedular rating is warranted under 38 C.F.R. § 
3.321(b).  See Martinak.  The 2008 examiner's discussion of 
the functional effects of the Veteran's hearing loss, in 
conjunction with her own statements, is sufficient for the 
Board to make this determination.  Thus, the Board finds that 
the appellant has not been prejudiced by any defect in the 
examination, and that it is adequate upon which to base a 
decision.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in assisting the Veteran that 
reasonably affects the fairness of this adjudication.  

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of her claim 
and did in fact participate.  Washington v. Nicholson, 21 
Vet. App. 191 (2007).  This participation included her 
providing testimony in July 2008 (local RO hearing) and 
October 2009 (Board video conference) hearings.  Hence, there 
is no error or issue that precludes the Board from addressing 
the merits of this appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes her written contentions, service 
treatment records, and VA and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  Id.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).


Similarly, where a veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, evidence contemporaneous with 
the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.  

A January 2007 RO rating decision granted service connection 
for right ear hearing loss; a zero percent disability 
evaluation, effective from June 12, 2006, was assigned.  The 
Veteran perfected an appeal to the assigned rating.  

Review of an October 2006 private audio examination shows 
that audiometry findings revealed that puretone thresholds 
(in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
65
55
55
55
LEFT
15
15
10
10

The average puretone thresholds were 58 decibels, right ear, 
and 13 decibels, left ear.  Speech audiometry revealed that 
speech recognition ability was 44 percent in the right ear 
and 100 percent in the left ear.  

In the course of a December 2006 VA audiology examination, 
the Veteran reported exposure to acoustic trauma while in the 
military.  


Audiometry revealed that puretone thresholds (in decibels) 
were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
65
60
60
60
LEFT
15
15
10
10

The average puretone thresholds were 61decibels, right ear, 
and 13 decibels, left ear.  Speech audiometry revealed that 
speech recognition ability was 54 percent in the right ear 
and 100 percent in the left ear.  The diagnoses included 
moderately severe right ear sensorineural hearing loss and 
normal left ear hearing loss.  

In the course of an August 2008 VA audiology examination, 
audiometry revealed that puretone thresholds (in decibels) 
were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
60
55
55
55
LEFT
15
15
10
10

The average puretone thresholds were 56 decibels, right ear, 
and 13 decibels, left ear.  Speech audiometry revealed that 
speech recognition ability was 60 percent in the right ear 
and 100 percent in the left ear.  The diagnoses included 
moderately severe right ear sensorineural hearing loss and 
normal left ear hearing loss.  

The Veteran, as noted above, testified at a video conference 
hearing conducted by the undersigned in October 2009.  She 
took exception with the accuracy of the VA hearing 
examination which was conducted the preceding year, and added 
that her hearing acuity had become worse since that time.  
She mentioned that VA had provided her a hearing aid a few 
months after the examination.  See page three of transcript.


Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for bilateral hearing loss, the Rating 
Schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.

Where there is an exceptional pattern of hearing impairment, 
a rating based on puretone thresholds alone may be assigned.  
38 C.F.R. § 4.86.  Such an "exceptional pattern" is 
demonstrated in the instant case.  See 38 C.F.R. § 4.86(a).  

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
see also Martinak at 455 (indicating that the criteria for 
evaluating the degree of impairment resulting from hearing 
loss under the Rating Schedule, unlike extraschedular 
consideration under section 3.321(b) of the regulations, rely 
exclusively on objective test results). 

Service connection is currently in effect for only the 
Veteran's right ear hearing loss.  Utilizing Table VI of 38 
C.F.R. § 4.85, in conjunction with each of the above-reported 
three audio examinations (one private, two VA), audiology 
results of controlled speech discrimination testing and 
average hearing threshold level as measured by pure tone 
audiometry tests, Roman Numeral VI was derived in October 
2006 and December 2006, and Roman Numeral VII was derived in 
August 2008.

In situations where, as here, compensation has been granted 
only for hearing loss involving one ear, the hearing acuity 
of the nonservice-connected ear is considered to be normal or 
as level I.  38 C.F.R. § 4.85(f).  This is, however, subject 
to the provisions of 38 C.F.R. § 3.383.  Under that 
regulation, if the service-connected ear is 10 percent or 
more disabling, the deafness of the nonservice-connected ear 
(whether total or partial) is considered in assigning the 
proper rating.  See Veterans Benefits Act of 2002, Pub. L. 
107-330, Title I, Section 103, 116 Stat. 2821, effective 
December 6, 2002, amending 38 U.S.C.A. § 1160, and 69 Fed. 
Reg. 48,148 (August 9, 2004), amending 38 C.F.R. § 3.383 
effective to December 6, 2002.

As noted in the supplementary information accompanying the 
amendment to 38 C.F.R. § 3.383, "deafness" is not currently 
defined in VA regulations except in reference to the severest 
degrees of hearing loss.  See 69 Fed. Reg. 48,148 (August 9, 
2004).  Dorland's Medical Dictionary, 28th edition, defines 
"deafness" as "lack of the sense of hearing, or profound 
hearing loss."  Moderate loss of hearing is often called 
hearing loss.  Id.  VA noted that while Congress intended to 
eliminate the requirement of total deafness in both ears 
before applying the paired organ exception, a veteran must 
have a specified degree of hearing loss independently ratable 
in the service-connected ear, i.e., 10 percent or more, 
before nonservice-connected hearing disability in the other 
ear can be considered for compensation.  

The audiological evaluations of record, however, do not show 
that the Veteran has a hearing loss disability in the non-
service-connected left ear as defined by VA regulations.  
38 C.F.R. § 3.385.  

Also, in evaluating whether an initial compensable rating is 
for assignment pursuant to 38 C.F.R. § 4.86(a) - as the 
puretone thresholds in her right ear is 55 decibels or more 
in the four specified frequencies - review of all three 
audiological examination report findings show that a puretone 
average of IV, pursuant to this particular regulation, is for 
assignment.  Utilizing Table VII, with the service-connected 
right ear being found to be a Roman Numeral IV, with the 
better nonservice-connected ear being a Roman Numeral I, this 
warrants a zero percent evaluation.  

As noted, service connection is currently in effect for only 
the right ear.  Utilizing Table VI of 38 C.F.R. § 4.85, in 
conjunction with the above-reported three audiology results 
of controlled speech discrimination testing and average 
hearing threshold level as measured by pure tone audiometry 
tests, Roman Numeral VII was derived in August 2008.  This 
finding represents the most severe right ear hearing loss 
found during the instant appeal period.  As the non-service-
connected left ear is assigned a Roman Numeral designation of 
I, 38 C.F.R. § 4.85(f), this equates, in all the above-
reported circumstances, to a noncompensable evaluation under 
38 C.F.R. § 4.85.  Specifically, in using Table VII, and 
using VII for the poorer ear, and I for the better ear, a 
zero percent rating is for assignment.  

The Board does observe that the Veteran testified in October 
2009 that her right ear hearing loss had increased in 
severity since her most recent VA examination in August 2008.  
Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  However, in this case, there is no evidence beyond 
the contentions of the Veteran that her right ear hearing 
loss had gotten worse since her last VA examination.  Cf. 
Caffrey, 6 Vet. App. at 381 (appellant presented a letter 
from her rehabilitation counselor suggesting that the 
appellant's condition had become worse, and also presented a 
private examination report, prepared during the pendency of 
the appeal which also suggested that the appellant's 
condition was more severe than her rating indicated.  Thus, 
the appellant had presented evidence indicating both that 
there had been a material change in her condition and that 
her current rating was insufficient.  Therefore, current VA 
examination was warranted).  In this case, however, the 
Veteran's assertion concerning the worsening of her right ear 
hearing loss is not based on clinical evidence, and just on 
her lay testimony.  While such is not discounted by the 
Board, because the Veteran has not presented any clinical 
evidence indicating that there has been a material change in 
her disability or that the current rating may be incorrect, 
the Board finds that a current VA examination is not 
warranted.  See 38 C.F.R. § 3.327(a) (2009); Caffrey, 6 Vet. 
App. at 381.  Furthermore, the Board emphasizes that the 
August 2008 VA audio examination was adequate and reliable, 
and a claim need not be remanded solely because of the 
passage of time when an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  Therefore, based on the 
particular facts of this case the Board is of the opinion 
that another VA audio examination need not occur in order for 
the Board to properly adjudicate this claim.  


The Board is aware that that several of the currently 
appealed claims are being remanded so that an attempt can be 
made to acquire records from the Social Security 
Administration (SSA).  However, in terms of the instant 
adjudication of the claim for an initial compensable rating 
for the Veteran's service-connected right ear hearing loss, 
the Veteran has not informed VA that any records that may be 
in the control of SSA have a bearing on this claim.  Further, 
the Board notes that her claim was received by VA on June 12, 
2006, and that pertinent audio findings necessary for the 
adjudication of the increased rating claim are dated as early 
as October 2006.  For these reasons, as well as in 
consideration of the concept of judicial economy, the Board 
is of the opinion that this claim can now be adjudicated 
without the Veteran being prejudiced.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

This matter involves an appeal to the initial rating 
assigned.  In such cases, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged" ratings; however, it is not shown that 
the Veteran's service-connected right ear hearing loss 
disability has varied significantly in severity during the 
course of the appeal period, and the zero percent rating 
assigned is based on the greatest level of impairment shown 
during the appellate period.  Consequently, there is no 
competent evidentiary basis for a staged rating in this case.  
See Fenderson.  The rating assigned encompasses the maximum 
level of hearing loss shown during the appellate period.  The 
claim is therefore denied.  

Finally, in reaching this increased rating decision, the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The above increased rating determination is based upon 
application of the pertinent provisions of VA's Rating 
Schedule.  The Board finds that the record does not reflect 
that the Veteran's service-connected right ear hearing loss 
is so exceptional or unusual as to warrant the assignment of 
a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disabilities with the established criteria found in 
the Rating Schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not claimed that her service-
connected right ear hearing loss disorder has affected her 
ability to be employed.  None of the evidence reflects that 
the Veteran's service-connected right ear hearing loss 
affects her daily life in an unusual or exceptional way.  Cf. 
Martinak.  The evidence of record also clearly does not show 
frequent periods of hospitalization attributable to her right 
ear hearing loss.  Additionally, the Board finds that the 
rating criteria to evaluate the service-connected disorder 
discussed above reasonably describe the claimant's disability 
level and symptomatology, and while she has appealed for a 
higher rating, the evidence here simply does not support such 
an award.  Therefore, the Veteran's disability picture is 
contemplated by the Rating Schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to an initial compensable disability rating for 
the service-connected right ear hearing loss, from June 12, 
2006, is denied.


REMAND

Reasons for remand:  To obtain records from the Social 
Security Administration (SSA).

The Board observes that in the course of the Veteran's 
October 2009 hearing conducted by the undersigned, she 
indicated that she had filed a claim for SSA disability 
benefits.  She added that the claim had been "disapproved 
with a limitation."  Her accredited representative added 
that the SSA claim denial was on appeal.  See page 30 of 
transcript.  However, the decision to deny such benefits and 
the records upon which that decision was based are not 
associated with the claims file.  

Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  The Court has held that VA must 
obtain Social Security Administration decisions and records 
which may have a bearing on the Veteran's claims.  Waddell v. 
Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 
565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  
Moreover, the Court has found that, "[i]n the context of the 
duty to assist in obtaining records, the relevance of the 
documents cannot be known with certainty before they are 
obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007) 
(emphasis added).  There is no indication that any effort has 
been made to secure the SSA decision denying such benefits or 
any associated medical records.  If such SSA decision and 
medical records exist, they should be obtained and 
incorporated into the claims file.  38 U.S.C. § 5103A (West 
2002).  Therefore, the RO should obtain and associate such 
records with the Veteran's claims file.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  


The Board also finds that the appellant's claim for 
entitlement to a temporary total rating, under the provisions 
of 38 C.F.R. § 4.29, based on hospitalization for treatment 
of PTSD should be held in abeyance, pending the 
readjudication of her claim of service connection for PTSD.  
See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris 
v. Derwinski, 1 Vet. App. 180 (1991), for the proposition 
that where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the claims are inextricably 
intertwined.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file the records - to 
include all utilized medical records -- 
upon which the Social Security 
Administration (SSA) based its decision 
to deny benefits to the Veteran.  If the 
search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of 
these records.

2.  After completing the above action, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of the 
action taken in the preceding paragraph.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If in any respect 
the benefits sought are not granted, the 
Veteran and her representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


